€

ANNEXE A

Concession Minière
Decret No:
xx xx 2010
ANNEXE B

La lettre d-autorité
Alliance Mining Commodities Limited
en date du
11 mars 2010

_"
AMC Alliance Mining Commodities Limited

PO Box 101
OSBORNE PARK WA 6917

AUSTRALIA
Tel: +618 9443 5970
Fax: +618 9443 5971

11 March 2010

Monsieur Mahmoud THIAM
Ministre des Mines et de la Géologie

Conakry

Dear Sir

Letter of Authorisation — Mr Robert Adam
Alliance Mining Commodities Guinee SARL

Alliance Mining Commodities Limited (AMC) is the holder of Permis de Recherche No 180
as per the Ministerial Order:

No A2009/0928/PR/MMEH/SGG of 13 May 2009

AMC has applied for a Mining Concession in the area of the Permis. Negotiations have now
been finalised for the attaching Convention de Base.

Alliance Mining Commodities Guinee SARL (RRCM/GC-AL/022.532A/2009) is a company
registered in the Republic of Guinea and will be the registered title holder of the Mining
Concession.

I confirm that Alliance Mining Commodities Limited, a private company registered in the Isle
of Man, UK, is the owner of 100% of the shares in Alliance Mining Commodities Guinee
SARL.

As Chairman of the Board of Directors of Alliance Mining Commodities Limited, I confirm
. that, Mr Robert Adam is authorised to sign the Convention de Bas on behalf of the subsidiary
company, Alliance Mining Commodities Guinee SARL.

Yours faithfully

Peter Sullivan
Chairman
Alliance Mining Commodities Limited

ET €

ANNEXE C

Chronogramme du projet
30 juin 2010
Alliance Mining Commodities Guinée
Chronogramme de Développement du Projet

20

B]

Task Name

Études Techniques et Economiques
Construction - Infrastructure locale
Construction — Mine et Infrastructure
Financement
Négociez la convention d'infrastructure
Début d'Exploitation
Documents à Fournir
Octroi de la Concession
Étude d'impact Environnemental
Plan de Gestion Environnementale (PGE)
Étude Technique et Economique
Étude d'Évaluation Socio Economique
Plan de Développement Communautaire (PDC)
Plan des Infrastructures
Approbation des Dépenses
Ratifications du Gouvernements
PGE Approuvé
PDC Approuvé
Convention Communautaire Approuvée

Accord d'Expli

tion du Ministre

Convention des Infrastructures Approuvée

2010 Tao 20e 2013
Hi H2 Hi H2 Hi H2 Hi H2__| Hi He H

+

Début d'Exploitation
ns
4 Octroi de la Concession
© Etude d'impact Environnemental
@ Flan de Gestion Environnementale (PGE)
© Etude Technique et Economique
© Étude d'Évaluation Soclo Economique
+ Plan de Développement Communautaire (PDC)
© Pan des Infrastructures
© Approbation des Dépenses
y
© PE approuvé
© Poc approuvé
© Convention Communautaire Approuvée
© Accord d'Exploitation du Ministre

© Convention des Infrastructures Approuvée

ANNEXE D

Taux d'amortissement

F
CT

ANNEXE D
AMORTISSEMENTS

Art. 144 : Amortissement (Code Minier)

Les titulaires de titres miniers d'exploitation minières sont autorisés à pratiquer les systèmes
suivants conformément aux dispositions du Code des Impôts Directs d’Etat.

Amortissements linéaires :

Frais 1% établissement, Travaux antérieurs 5ans
Véhicules légers 3 ans

Amortissements dégressifs :

Il sera possible d’appliquer des coefficients multiplicateurs aux taux d’amortissements
linéaires afin de bénéficier d’amortissements accélérés, les coefficients sont de

2,0 — pour les biens amortissables sur 3 ans,
2,5 — pour les biens amortissables sur une durée supérieure à 3 ans, à l’exception des frais de
premier établissement qui seront amortis de manière linéaire.

Art. 102 : Amortissement (Droit Commun)
Taux des Amortissements linéaires

Rp
Amortissables D'utilisation_| d'amortissement

Frais d'établissement 33, 33%
Construction à usage commercial,
artisanal ou agricole 5%

Matériel de transport :

- véhicule de tourisme 33,33%
- camions et véhicule tout terrain 20%
Matériel et outillage 20%
Mobilier et matériel de bureau 10%
Installation, aménagement et

agencements 10%
Matériel Informatique 33, 33%

Les durées ci-dessus sont considérées comme conformes aux usages. S’il s’avère qu'un actif a
une durée d’utilisation inférieure à la période figurant au tableau, cette durée réelle sera
utilisée pour déterminer la période d'amortissement.

F
a.
